Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on April 22, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Alan C. Pattillo during a telephone interview on May 19, 2022.
The application has been amended as follows:
      In Claim 1:
1. (Currently Amended) A method for monitoring a supercomputer architecture comprising a plurality of equipment items, the plurality of equipment items including a first set of equipment items and a second set of equipment items, the method comprising:
receiving events from a plurality of probes, each probe associated with at least one of the first set of equipment items, the plurality of probes comprising a first probe associated with a first equipment item and a second probe associated with a second equipment item;
determining first information based on data contained in [[the]] an event from the first probe, wherein the first information comprises information related to a microprocessor, the microprocessor being an equipment of the first set of equipment items;
determining a second set of equipment items of the plurality of equipment items, the second set of equipment items including the first set of equipment items and an additional set of equipment items neighboring the first set of equipment items, the additional set of equipment neighboring the first set of equipment is determined [[and]] based on data on a topology of the supercomputer architecture, the topology of the supercomputer architecture including an identity of each equipment item of the supercomputer and the interconnections of each of the plurality of equipment item of the supercomputer;
searching for values of probes associated with the second set of equipment items;
determining second information by aggregating the first information, the topology of the supercomputer architecture, and the values of probes associated with the second set of equipment items excluding the microprocessor; and
transmitting the second information to at least one supervision data viewing tool.

Cancel claims 2, 3, and 11-14.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the
following analysis is made (in light of the discussions in the prior office action filed on July 22, 2021):
Claim 1 is directed to a technological solution to improve technical problems regarding the increasing power and complexity of supercomputers (see specification, page 3, lines 22-23). There is a discussion that identifies the technical problems in the specification (increasing power and complexity of supercomputers, see page 3, lines 22-29). The specification explains the details of an unconventional technical solution (method that partially mitigates the above drawbacks, see page 4, lines 3-19). The technical solution is expressed in the claims (see claim 1). Thus, pursuant to MPEP 2106.05(a}, the claims are directed to a technological improvement to the field of monitoring supercomputers. Thus, the claim limitations are indicative of integration into a practical application (see 2019 PEG, slide 20).
Accordingly, claim 1 and its dependent claims 4, 5, and 15 are patent eligible under 35 USC 101.

Reasons For Allowance

The combination as claimed wherein a method for monitoring a supercomputer architecture including a plurality of equipment items, comprising determining second information by aggregating the first information related to the microprocessor, the topology of the supercomputer architecture, and the values of probes associated with the second set of equipment items excluding the microprocessor (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miquee et al. (US 2017/0091000) (US equivalent of WO 2105/173274, reference cited in prior rejections) discloses a method for managing a supercomputer (SC) (Abstract, lines 1-2). Miquee et al. discloses the topology of supercomputer (SC, Fig. 1). Miquee et al. further discloses that module M4 aggregates incoming events (e1, e2, e3) from components C1-C3 for outputting outgoing event (e4, Fig. 4). However, Miquee et al. does not require module M4 to aggregate the incoming events and the topology of supercomputer (SC).
Sakata et al. (US 2016/0020965) (US equivalent of X reference WO 2015020648) discloses “implementations to predict the target elements that could be potentially affected by operations and incidents for one or more computer systems involving a server, a network and a storage system, by using topology information and redundant technology information” (Abstract). Sakata et al. further discloses detecting an element failure event (paragraphs 0076, 0078, lines 7-8). However, Sakata et al. does not disclose aggregating the topology information, a first information related to a microprocessor, and the detection of element failure event.
Degioanni (US 2015/0052441, X reference) discloses “a computer graphical user interface comprises an application topology map of an application deployed on a plurality of a hosts in a hosted computing environment, the application topology map comprising a plurality of nodes and edges there between, the plurality of nodes representing a plurality of identified application components of the application, the edges representing identified logical dependencies between the plurality of application components” (Abstract). However, Degioanni does not disclose aggregating the topology map, a first information related to a microprocessor, and values of probes associated with components/nodes.
	Gedffin et al. (US 2013/0238795) (US equivalent of X reference WO 2012047757) discloses collecting, aggregating and providing real time analytics on the data collected from the managed devices (Abstract). However, the aggregation does not require aggregating the data collected, a first information related to a microprocessor, and a topology of a supercomputer for providing real time analytics.
Raja et al. (US 2010/0322237) (US equivalent of X reference EP 2267940) discloses an aggregator can obtain the performance data or trace data and consolidate the data to provide unified performance data or unified trace data representative of the appliance (Abstract). However, the aggregator does not require aggregating the obtained or trace data, a first information related to a microprocessor, and a topology of a supercomputer for providing unified performance data or unified trace data representative of the appliance. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 20, 2022